Citation Nr: 0810299	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.  
The veteran testified before the Board in April 2007.   

In his April 2007 testimony before the Board, the veteran 
appears to have raised a new claim for service connection for 
headaches.  The Board refers that matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
more than one year after his separation from service and is 
not related to his service or to any incident therein.  

2.  The veteran's tinnitus first manifested more than one 
year after his separation from service and is not related to 
his service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's current bilateral hearing loss was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The veteran's current tinnitus was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Bilateral Hearing Loss and Tinnitus 

The veteran's service personnel records list his military 
occupational specialty as automatic weapons crewman.  He 
received the Purple Heart with one Oak Leaf Cluster during 
his period of service.  For injuries alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) 
provides a relaxed evidentiary standard of proof to determine 
service connection.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  When an injury or disease is alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2006).  Satisfactory evidence is credible evidence.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  The veteran alleges that he was exposed to 
acoustic trauma as the result of direct combat with the enemy 
or participation in combat, which led to hearing loss and 
tinnitus.  While the veteran's participation in combat 
supports his contention of the incurrence of an acoustic 
injury in service, in order to establish service connection, 
there still needs to be a medical nexus linking his current 
disabilities to the in-service injury.

The veteran alleges that he was injured in two separate 
mortar attacks during service and that he was hospitalized 
for three weeks for the first injury and three and a half 
months for the second injury.  He asserts that he experienced 
headaches and ringing during his periods of hospitalization.  
Service medical records are negative for any specific 
complaints or treatment for hearing loss or tinnitus.

On separation examination in November 1967, the veteran's 
audiometric examination results were recorded as 0 at 500 
Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz, and 
10 at 4000 Hertz for the right ear, and as 0 at 500 Hertz, 5 
at 1000 Hertz, 10 at 2000 Hertz, 0 at 3000 Hertz, and 15 at 
4000 Hertz for the left ear.

Service connection may not be established for disability due 
to impaired hearing unless the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran's ears were found to be normal on examination, 
and he made no complaints regarding his ears.  Since the 
veteran's hearing and ears were found to be within normal 
limits on separation and there were no recorded complaints 
during a two-year period of service, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  38 C.F.R. § 3.303(b).

The first post-service evidence of hearing loss and tinnitus 
is a June 2004 VA examination where the veteran complained of 
having difficulty understanding conversation when the speaker 
was female and also in group settings and noisy environments.  
He reported being assigned to an artillery battalion during 
service.  He stated that he became wounded when a mortar 
round went off approximately six feet from him.  He reported 
working in a factory for 12 years after service and stated 
that he had worked as an owner/operator of an auto body 
repair shop for the duration of his civilian employment.  He 
reported being exposed to noise in the auto body repair shop, 
including grinders, hammers, and other repair equipment.  He 
denied any noisy recreational activity.  The veteran 
complained of bilateral tinnitus that had been present for 
the previous 10 to 15 days.  He described it as a constant 
hissing sound much like escaping air from an air hose.  The 
examiner reviewed the veteran's entire claims file and noted 
that the veteran's audiometric testing at his separation 
examination had revealed hearing well within normal limits 
bilaterally.  

Audiometric examination results were recorded as 15 at 500 
Hertz, 10 at 1000 Hertz, 30 at 2000 Hertz, 55 at 3000 Hertz, 
and 50 at 4000 Hertz for the right ear, and as 20 at 500 
Hertz, 25 at 1000 Hertz, 30 at 2000 Hertz, 50 at 3000 Hertz, 
and 55 at 4000 Hertz for the left ear.  Speech recognition 
scores using the Maryland CNC Test were 98 percent for the 
right ear and 96 percent for the left ear.  Otoscopic 
examination revealed clear canals bilaterally.  Tympanometry 
resulted in normal type A tympanograms bilaterally.  All 
acoustic reflexes were present bilaterally, and acoustic 
reflex decay testing was negative.  The examiner diagnosed 
the veteran with a normal to moderate sensorineural hearing 
loss in the right ear and a normal to moderately severe 
sensorineural hearing loss in the left ear.  He opined that 
it was unlikely that the veteran's hearing loss and tinnitus 
were related to his military noise exposure.  His rationale 
was that even though the veteran was exposed to noise in an 
artillery battery, his hearing was within normal limits upon 
discharge from service.  Additionally, the veteran had 
continued to lead a noisy occupational life as a factory 
worker and owner/operator of an auto body repair shop.  

VA medical records dated from September 2005 to May 2006 show 
that the veteran received intermittent treatment for 
tinnitus.  

In a July 2006 private medical report, the veteran complained 
of problems with decreased hearing and tinnitus.  He reported 
that the ringing in his ears had been present for a number of 
years and that he sometimes had difficulty understanding 
words.  He stated that he used earplugs at work.  The 
physician noted that it was of interest and importance that 
the veteran had been in the military and around a lot of 
noise at the time.  Examination of the ears showed marked 
impacted cerumen bilaterally.  An audiogram revealed high 
frequency hearing loss and tinnitus.  The diagnostic 
impressions were impacted cerumen, high frequency loss of 
hearing, and tinnitus secondary to hearing loss.  

The veteran testified before the Board at a travel board 
hearing in April 2007.  Testimony revealed that he 
experienced two separate mortar attacks during service that 
were close enough to him to knock him to the ground.  He 
testified that he was hospitalized for three weeks after the 
first injury and was hospitalized for three and a half months 
after the second injury and sent home.  He reported that he 
experienced headaches and ringing during his 
hospitalizations.  He stated that the second mortar attack 
knocked him unconscious.  He testified that his first job 
after service was with a sheet metal plant where he loaded 
insulation into panels on a conveyor belt, and that there 
were no presses or other equipment where he worked.  He 
reported that after working in the sheet metal plant for 11 
years, he started a body shop with his brother and had worked 
there ever since.  He asserted that there were no loud noises 
in his current working situation, and his only noise exposure 
occurred during service.  He further testified that he had 
experienced trouble with hearing and ringing in his ears 
since the mortar attacks in service and that these problems 
had worsened.  He reported that he had a constant ringing in 
his head that worsened at night.  He also complained of being 
unable to hear the phone ringing, asking people to repeat 
themselves, having the television and radio on too loud, 
having difficulty hearing in a crowd or group setting, and 
having to watch people's mouths in order to try to 
discriminate the words they were saying.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the June 2004 medical opinion is 
probative based on the examiner's thorough and detailed 
examinations of the veteran and claims file as well as the 
adequate rationales for the opinion.  In placing great weight 
on the June 2004 opinion, the Board notes that in addition to 
a detailed medical examination, there was a complete review 
of the veteran's case file and a rationale provided for the 
opinion.  In forming the opinion, the examiner considered the 
veteran's noise exposure during service and explained why his 
current hearing loss and tinnitus were not related to 
service.  In addition, there are no contrary competent 
medical opinions of record.  The United States Court of 
Appeals for Veterans Claims has held that some factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the veteran's 
history, and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current bilateral hearing loss and tinnitus.  In addition, 
sensorineural hearing loss and tinnitus were not diagnosed 
within one year of separation, so presumptive service 
connection for hearing loss and tinnitus is not warranted.  

The veteran contends that his current hearing loss and 
tinnitus are related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first       post-service evidence 
of the veteran's hearing loss and tinnitus is in June 2004, 
approximately 37 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claims.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's hearing 
loss and tinnitus developed in service.  Therefore, the Board 
concludes that the bilateral hearing loss and tinnitus were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection, the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and March 2006; 
a rating decision in August 2004; a statement of the case in 
May 2005; and a supplemental statement of the case in 
December 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


